EXHIBIT STARLIMS TECHNOLOGIES LTD. 32B Habarzel Street Tel Aviv 69710, Israel Dear Shareholders: We cordially invite you to an Extraordinary General Meeting of Shareholders, or the Meeting, to be held on Tuesday, February 16, 2010 at 4:00 p.m. (Israel time) at our offices at 32B Habarzel Street, Tel Aviv, Israel for the purpose of approving the Agreement and Plan of Merger, dated December 14, 2009, or the Merger Agreement, by and among Abbott Investments Luxembourg Sarl, a wholly-owned subsidiary of Abbott Laboratories, or the Purchaser, Scorpio Designated Corporation Ltd., an Israeli corporation and a wholly owned subsidiary of Purchaser, or the Merger Sub, and our company, and to approve the other actions contemplated by the Merger Agreement, or the Merger Proposal. If the Merger Proposal is approved and the Merger is subsequently consummated, the ordinary shares of our company issued and outstanding as of the effective date of the Merger (other than ordinary shares of our company then held by us, the Purchaser or Merger Sub) will be converted automatically into the right to receive $14.00 per share in cash, without interest and less any applicable withholding tax. As a result of the Merger, our company will become a privately held company and an indirect wholly-owned subsidiary of Abbott Laboratories. Our Audit Committee followed by our Board of Directors reviewed and considered the terms and conditions of the Merger Agreement, and each has determined that the Merger is in the best interests of our company and its shareholders and that no reasonable concern exists that STARLIMS, as the surviving company in the Merger, will be unable to fulfill its obligations to its creditors following consummation of the Merger, and each has approved the Merger Agreement, the Merger and the other actions contemplated by the Merger Agreement. In connection with its evaluation of the Merger Agreement, our Board of Directors considered, among other factors, the written fairness opinion, dated December 13, 2009, of RBC Capital Markets Corporation, or RBC, and Tamir Fishman & Co. LTD., or Tamir Fishman, that, as of such date and subject to the assumptions, qualifications and limitations set forth in their written fairness opinion, the cash consideration per share of $14.00, is fair, from a financial point of view, to the public shareholders of our company (other than those shareholders who are parties to the Voting and Support Agreements, or the Public Holders). OUR BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” THE APPROVAL OF THE MERGER PROPOSAL. Shareholders of record at the close of business on January 15, 2010 are entitled to notice of and to vote at the Meeting.Your vote is important.Whether or not you plan to attend the meeting in person, we hope you will vote as soon as possible.You may vote by mail by completing, signing and mailing the enclosed voting instruction form in the enclosed, postage-paid envelope or, if you hold shares traded on the NASDAQ Global Market, via the Internet.If voting by mail or via the Internet, your voting instruction form or vote must be received at least seventy-two (72) hours prior to the designated time for the meeting to be validly included in the tally of ordinary shares voted at the meeting.If you attend the meeting, you may vote in person and your voting instruction form will not be used.Please review the instructions in the attached Proxy Statement as well as on the enclosed voting instruction form. Under the Israeli Companies Law, 5759-1999, approval of the Merger Proposal will require (i) the affirmative vote of holders of at least a majority of the ordinary shares present and voting at the Meeting (not including abstainees and any votes cast by Purchaser, Merger Sub, or any person or entity holding twenty-five percent (25%) or more of either the voting rights or the right to appoint directors of the Purchaser or Merger Sub, or anyone acting on behalf of either of these, including family members or entities under their control), and (ii) either (a) the affirmative vote of at least one-third of the ordinary shares voted by “disinterested” shareholders who are present and voting (not including abstainees) at the Meeting or (b) that the total number of ordinary shares voted against such proposal by “disinterested” shareholders does not represent more than one percent (1%) of the outstanding ordinary shares. Certain of our shareholders have entered into Voting and Support Agreements with the Purchaser under which those shareholders have agreed, among other things, to vote their shares, representing, in the aggregate, approximately 29.6% of our outstanding ordinary shares, in favor of the Merger Proposal. Enclosed with this letter you will find a formal Notice of the Meeting and Proxy Statement that provide detailed information about the Meeting and the Merger Proposal. Thank you for your cooperation. Sincerely, /s/ Itschak Friedman Itschak Friedman Chairman of the Board of Directors STARLIMS TECHNOLOGIES LTD. 32B Habarzel Street Tel Aviv 69710, Israel NOTICE OF EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON FEBRUARY 16, 2010 To the Shareholders of STARLIMS TechnologiesLtd.: NOTICE IS HEREBY GIVEN that a meeting of shareholders, or the Meeting, of STARLIMS TechnologiesLtd., or “STARLIMS,” the “Company,” “we” or “us,”will be held at our executive offices at the address specified above on Tuesday, February 16, 2010 at 4:00 p.m. (Israel time). The agenda for the Meeting will be to approve the Agreement and Plan of Merger dated December 14, 2009, or the Merger Agreement, by and among Abbott Investments Luxembourg Sarl, or the Purchaser, a wholly-owned subsidiary of Abbott Laboratories, Scorpio Designated Corporation Ltd., an Israeli corporation and a wholly-owned subsidiary of Purchaser, or Merger Sub, and our company, and to approve the other actions contemplated by the Merger Agreement, or the Merger Proposal. If the Merger Proposal is approved and the Merger is subsequently consummated, the ordinary shares of our company issued and outstanding as of the effective date of the Merger (other than ordinary shares of our company held by us, the Purchaser or Merger Sub), will be converted automatically into the right to receive $14.00 per share in cash, without interest and less any applicable withholding tax. As a result of the Merger, our company will become a privately held company and an indirect wholly-owned subsidiary of Abbott Laboratories. Shareholders of record at the close of business on January 15, 2010 are entitled to notice of and to vote at the Meeting.Your vote is important.Whether or not you plan to attend the meeting in person, we hope you will vote as soon as possible.You may vote by mail by completing, signing and mailing the enclosed voting instruction form in the enclosed, postage-paid envelope or, if you hold shares traded on the NASDAQ Global Market, via the Internet.If voting by mail or via the Internet, your voting instruction form or vote must be received at least seventy-two (72) hours prior to the designated time for the meeting to be validly included in the tally of ordinary shares voted at the meeting.If you attend the meeting, you may vote in person and your voting instruction form will not be used.Please review the instructions described in the attached Proxy Statement as well as on the enclosed voting instruction form. OUR BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” THE APPROVAL OF THE MERGER PROPOSAL. By Order of the Board of Directors Itschak Friedman Chairman of the Board of Directors Eric Fenster, Corporate
